RECORD IMPOUNDED

                             NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-4827-16T4



NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

A.C.,

        Defendant-Appellant,

and

O.P., Sr.,

     Defendant.
______________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF O.P., Jr., and E.P.,

     Minors.
_______________________________________

                 Submitted October 15, 2018 – Decided October 22, 2018

                 Before Judges Haas, Sumners and Mitterhoff.
             On appeal from Superior Court of New Jersey,
             Chancery Division, Family Part, Hudson County,
             Docket No. FG-09-0245-15.

             Joseph E. Krakora, Public Defender, attorney for
             appellant (Andrew R. Burroughs, Designated Counsel,
             on the briefs).

             Gurbir S. Grewal, Attorney General, attorney for
             respondent (Jason W. Rockwell, Assistant Attorney
             General, of counsel; Jessica M. Steinglass, Deputy
             Attorney General, on the brief).

             Joseph E. Krakora, Public Defender, Law Guardian,
             attorney for minors (Lisa M. Black, Designated
             Counsel, on the brief).

PER CURIAM

      Defendant A.C.1 appeals from the Family Part's June 28, 2017 judgment

of guardianship terminating her parental rights to her son, O.P., Jr. (Ollie), born

in July 2013, and her daughter, E.P. (Erin), born in December 2014. 2 Defendant

contends that the Division of Child Protection and Permanency (Division) failed

to prove each prong of N.J.S.A. 30:4C-15-1(a) by clear and convincing




1
  We refer to the adult parties by initials, and to the children by fictitious names,
to protect their privacy. R. 1:38-3(d)(12).
2
  The judgment also terminated the parental rights of the children's father, O.P.,
Sr., who has not filed an appeal from that determination.
                                                                             A-4827-16T4
                                         2
evidence. The Law Guardian supports the termination on appeal as it did before

the trial court.

      Based on our review of the record and applicable law, we are satisfied that

the evidence in favor of the guardianship petition overwhelmingly supports the

decision to terminate defendant's parental rights.     Accordingly, we affirm

substantially for the reasons set forth in Judge Lourdes I. Santiago's thorough

and thoughtful, fifty-six-page written decision rendered on June 28, 2017.

      We will not recite in detail the history of the Division's involvement with

defendant. Instead, we incorporate by reference the factual findings and legal

conclusions contained in Judge Santiago's decision. We add only the following

comments.

      We are satisfied that commencing with the Division's first contact with

defendant in January 2014, the Division provided multiple opportunities for her

to reunify with her children and address her long-standing mental health issues.

The Division assumed custody of Ollie, a child with special needs, when he was

six months old because defendant was not taking him to his medical

appointments. When Erin was born just eleven months later, the Division was

granted custody of the baby because defendant was homeless and unable to care




                                                                         A-4827-16T4
                                       3
for her. Both children were placed with the same resource family in March

2015, where they have thrived. 3

        Although defendant was cooperative with the Division and participated in

the services it provided to her in the years that followed, the unanimous opinion

of the mental health experts who testified at trial was that defendant had not,

and could not in the foreseeable future, overcome the cognitive deficits that

prevented her from safely parenting the children. One of the Division's two

expert psychologists, Dr. Karen Wells, diagnosed defendant with post-traumatic

stress disorder (PTSD) and mixed personality disorder with dependent and

borderline personality characteristics. Dr. Wells opined that defendant was

unable to parent both children independently. The other expert psychologist,

Dr. Charles Daly, provided a similar diagnosis, and also opined that defendant

"was not able to serve as a custodial parent in a safe and caring way for her

children." The opinions expressed by the Division's experts were confirmed by

Dr. Elizabeth Smith, an expert psychologist, presented by the Law Guardian.

Dr. Smith determined "it would not be safe to reunify the children with"




3
    The foster parents are committed to adopting the children.


                                                                         A-4827-16T4
                                         4
defendant, and that the children "would be at risk of harm" due to her ongoing

mental health issues. 4

      All three psychologists conducted bonding evaluations between defendant

and the two children, and between the children and the foster parents. Each

opined that, at best, the children had only "an insecure bond" with defendant,

and would not suffer any lasting harm if that bond were terminated. On the

other hand, all three experts testified that the children were firmly bonded to the

foster parents, and viewed them as their psychological parents. The experts also

agreed that the children would suffer enduring and permanent harm if their

relationship with the foster parents was severed.

      Defendant did not testify at trial and did not offer any expert testimony

contradicting the opinions expressed by Dr. Wells, Dr. Daly, and Dr. Smith.

      In her opinion, Judge Santiago reviewed the evidence presented and

concluded that (1) the Division had proven all four prongs of the best interests

test by clear and convincing evidence, N.J.S.A. 30:4C-15.1(a); and (2)

termination of defendant's parental rights was in the children's best interests. In

this appeal, our review of the trial judge's decision is limited. We defer to her


4
   The Division also provided the testimony of a psychiatrist, who offered a
similar diagnosis of defendant, but this expert did not conduct a bonding
analysis.
                                                                           A-4827-16T4
                                        5
expertise as a Family Part judge, Cesare v. Cesare, 154 N.J. 394, 413 (1998),

and we are bound by her factual findings so long as they are supported by

sufficient credible evidence. N.J. Div. of Youth & Family Servs. v. M.M., 189

N.J. 261, 279 (2007) (citing In re Guardianship of J.T., 269 N.J. Super. 172, 188

(App. Div. 1993)).

      After reviewing the record, we conclude that Judge Santiago's factual

findings are fully supported by the record and, in light of those facts, her legal

conclusions are unassailable. We therefore affirm substantially for the reasons

that the judge expressed in her well-reasoned opinion.

      In so ruling, we note, as did Judge Santiago, that defendant made some

progress in her personal life prior to the trial, especially in terms of securing

housing through a government program, and by maintaining employment.

However, as amply demonstrated by the unrebutted expert testimony, defendant

still suffered from a mental illness which prevented reunification. As the judge

explained, although defendant

            engaged in recommended services and treatment, it
            became clear that [defendant] suffered from poor
            judgment not only in the selection of romantic partners,
            but was also exhibiting an inability to manage and
            handle stressful situations and meeting the demands of
            child care and daily living. Reports from treatment
            providers and programs reported that despite her
            compliance in attending treatment sessions such as

                                                                          A-4827-16T4
                                        6
            individual and domestic violence counseling and
            therapeutic visitation, that she had underlying cognitive
            issues which were prohibiting her from executing on
            what she was learning.

                   After a lengthy period of time engaging in
            treatment, it became apparent that [defendant]'s
            underlying issues would require long term treatment in
            cognitive behavioral therapy, that if successful "may"
            help her learn and implement what she has learned. The
            [c]ourt has considered uncontroverted psychological
            and psychiatric evaluations from several credible
            experts that opine that she cannot safely parent these
            children at this time. It is unclear whether continued
            treatment with [cognitive behavioral therapy] will
            assist [defendant] in remediating these major issues and
            how much time would be needed before she could
            engage in unsupervised and safe parenting. These two
            children have already been in [and] out of home
            placement for three years and permanency for [Ollie]
            and [Erin] cannot be further delayed.

      We discern no basis for disturbing Judge Santiago's reasoned

determination on this point. Children are entitled to a permanent, safe and

secure home. We acknowledge "the need for permanency of placements by

placing limits on the time for a birth parent to correct conditions in a nticipation

of reuniting with the child." N.J. Div. of Youth & Family Servs. v. C.S., 367

N.J. Super. 76, 111 (App. Div. 2004). As public policy increasingly focuses on

a child's need for permanency, the emphasis has "shifted from protracted efforts

for reunification with a birth parent to an expeditious, permanent placement to


                                                                            A-4827-16T4
                                         7
promote the child's well being." Ibid. (citing N.J.S.A. 30:4C-11.1). That is

because "[a] child cannot be held prisoner of the rights of others, even those of

his or her parents. Children have their own rights, including the right to a

permanent, safe and stable placement." Ibid.

      The question then is "whether the parent can become fit in time to meet

the needs of the children." N.J. Div. of Youth & Family Servs. v. F.M., 375 N.J.

Super. 235, 263 (App. Div. 2005); see also N.J. Div. of Youth & Family Servs.

v. P.P., 180 N.J. 494, 512 (2004) (indicating that even if a parent is trying to

change, a child cannot wait indefinitely).     After carefully considering the

testimony of the mental health professionals who evaluated defendant, Judge

Santiago reasonably determined that, despite defendant's progress in some areas,

she was still unable to parent the two children, and would not be able to do so

for the foreseeable future. Under those circumstances, we agree with the judge

that any further delay of permanent placement would not be in the best interests

of the children.

      Affirmed.




                                                                         A-4827-16T4
                                       8